UNITED STATES of America, Plaintiff-Appellee,

                                                     v.

                               Willie A. TILLMON, Defendant-Appellant.

                                               No. 99-10037

                                         Non-Argument Calendar.

                                      United States Court of Appeals,

                                             Eleventh Circuit.

                                              Nov. 10, 1999.

Appeal from the United States District Court for the Northern District of Alabama. (No. 98-00229-CR-PT-S),
Robert B. Propst, Judge.

Before BIRCH, BARKETT and HULL, Circuit Judges.

        PER CURIAM:

        Defendant, Willie A. Tillmon, appeals his 87-months' sentence imposed following his guilty plea to

three counts of transporting a depiction of a minor engaged in sexually explicit conduct, in violation of 18

U.S.C. § 2252(a)(1), and one count of soliciting a minor for a sex act, in violation of 18 U.S.C. § 2422(b).

On appeal, Defendant contends that the first three counts of transporting child pornography involved only

one victim—society in general—and that therefore the district court erred in refusing to group them for

sentencing purposes.1 After review, we follow the majority of circuits who have decided this issue and hold

that the primary victims of these offenses were the multiple minors depicted and that therefore the district

court did not err in refusing to group. Thus, we affirm Defendant's sentence.

                                            I. BACKGROUND

        In June of 1998, Defendant engaged in a series of e-mail and "real time" conversations on the Internet

with a person using the screen name "TAMIJOANN." Defendant believed "TAMIJOANN" to be a fourteen




   1
     The grouping of these offenses would lower Defendant's offense level, after adjustment for acceptance
of responsibility, from 28 to 25. This would reduce his sentencing range from 87 to 108 months to a range
of 63 to 78 months' imprisonment.
year old girl, however, she was actually a government informant. During these conversations, Defendant

repeatedly attempted to persuade "TAMIJOANN" to meet him in a motel room in order to engage in various

sexual acts. In addition, on June 30, 1998, on three separate occasions, Defendant transmitted three different

images of minors involved in sexually explicit conduct to "TAMIJOANN" via computer. Specifically, at 6:09

a.m., Defendant sent an image entitled "10YOSLUT.JPG" that depicts a young prepubescent female having

her genitalia penetrated by a white male adult subject. Then, at 6:10 a.m., Defendant sent an image labeled

"10YRWHOR.JPG." This is a compilation of seven pictures, five of which depict a prepubescent female

having oral and anal sex with an adult male subject, one depicting the same prepubescent female displaying

her genitalia while lying on top of an adult male, and one depicting two adult males and one prepubescent

male urinating on the prepubescent female. Finally, at 6:14 a.m., Defendant sent an image entitled

"12YOFFUK.JPG" which depicts a prepubescent female having sexual intercourse with a male subject.

        After Defendant's guilty plea to all counts in the indictment, the probation officer filed a presentence

report in which she recommended that the first three offenses not be grouped for the purposes of sentencing.

After receiving that report, Defendant filed written objections, including an objection to the Probation

Officer's failure to group the first three charges. Defendant objected to the failure to group solely on the

ground that "[t]here are no victims under Counts One, Two and Three. All three counts ... involve the

transmission of visual depictions of minors engaged in sexual activities. Contrary to what the Probation

office states, the children depicted in the photos are not 'victims.' " At the sentencing hearing, the court

explicitly relied upon United States v. Norris, 159 F.3d 926 (5th Cir.1998), cert. denied, --- U.S. ----, 119

S.Ct. 1153, 143 L.Ed.2d 219 (1999), in finding that the children in the photographs were the victims and

therefore the counts should not be grouped. Consequently, the district court overruled Defendant's objection

and sentenced him to concurrent terms of eighty-seven months' incarceration on each count. Defendant

appeals this sentence.

                                        II. STANDARD OF REVIEW



                                                      2
         In sentencing appeals, this Court reviews the district court's findings of fact for clear error and

reviews the application of the sentencing guidelines de novo. United States v. Bagwell, 30 F.3d 1454, 1458

(11th Cir.1994). Further, this court views the district court's refusal to group multiple counts under United

States Sentencing Guidelines section 3D1.2 with due deference. United States v. Bonner, 85 F.3d 522, 525

(11th Cir.1996).

                                               III. DISCUSSION

A.       Grouping Under the Sentencing Guidelines

         Section 3D1.1 of the Sentencing Guidelines provides that the first step in the process of determining

the sentence of a defendant convicted of more than one count is for the court to group the counts of conviction

into groups of "Closely Related Counts" pursuant to section 3D1.2. U.S.S.G. § 3D1.1.2 Section 3D1.2, in

turn, provides that all counts "involving substantially the same harm" shall be grouped together, and describes

four situations in which counts are considered to involve substantially the same harm.3 The Defendant relies


     2
     This Guidelines section provides, in relevant part, that:

                   (a) When a defendant has been convicted of more than one count, the court shall:

                           (1) Group the counts resulting in conviction into distinct Groups of Closely Related
                           Counts ("Groups") by applying the rules specified in § 3D1.2....

         U.S.S.G. § 3D1.1(a) (Nov.1997).

     3
     Section 3D1.2 states:

                   § 3D1.2. Groups of Closely Related Counts

                           All counts involving substantially the same harm shall be grouped together into a
                           single Group. Counts involve substantially the same harm within the meaning of
                           this rule:

                           (a) When counts involve the same victim and the same act or transaction.

                           (b) When counts involve the same victim and two or more acts or transactions
                           connected by a common criminal objective or constituting part of a common scheme
                           or plan.


                                                       3
on only the first situation described in subsection (a) of section 3D1.2. Specifically, subsection (a) of section

3D1.2 provides that counts involve substantially the same harm and should therefore be grouped "[w]hen

counts involve the same victim and the same act or transaction." U.S.S.G. § 3D1.2(a). In addition, the

application note corresponding to this provision explains that the victim is the person "directly and most

seriously affected by the offense" as follows:

        [t]he term "victim" is not intended to include indirect or secondary victims. Generally there will be
        one person who is directly and most seriously affected by the offense and is therefore identifiable as
        the victim. For offenses in which there are no identifiable victims ... the "victim" for the purposes
        of subsections (a) and (b) is the societal interest that is harmed.

U.S.S.G. § 3D1.2, comment. (n.2).

        Our task in this case, therefore, is to decide whether society was the primary victim of Defendant's

offenses, or whether the minors depicted were the primary victims.

B.      Primary Victim

        Although this Court has not addressed this precise issue, the majority of circuits that have faced the

question have held that the minor depicted in child pornography is the primary victim of the offense for the

purposes of grouping. See United States v. Hibbler, 159 F.3d 233 (6th Cir.1998), cert. denied, --- U.S. ----,

119 S.Ct. 1278, 143 L.Ed.2d 372 (1999); United States v. Norris, 159 F.3d 926 (5th Cir.1998), cert. denied,

--- U.S. ----, 119 S.Ct. 1153, 143 L.Ed.2d 219 (1999); United States v. Boos, 127 F.3d 1207 (9th Cir.1997);

United States v. Ketcham, 80 F.3d 789 (3rd Cir.1996); United States v. Rugh, 968 F.2d 750 (8th Cir.1992).

         Specifically, these circuit courts concluded that the legislative history of 18 U.S.C. § 2252 made

clear that the primary objective of the provision was to lessen the harm suffered by children. See Hibbler,



                          (c) When one of the counts embodies conduct that is treated as a specific offense
                          characteristic in, or other adjustment to, the guideline applicable to another of the
                          counts.

                          (d) When the offense level is determined largely on the basis of the total amount of
                          harm or loss, the quantity of a substance involved, or some other measure of
                          aggregate harm, or if the offense behavior is ongoing or continuous in nature and the
                          offense guideline is written to cover such behavior....

                                                       4
159 F.3d at 237 (concluding that the legislative history of 18 U.S.C. § 2252 makes it clear that the primary

victims are the children involved); Boos, 127 F.3d at 1213 (relying upon both the Senate's statement in Sen.

Rep. No. 95-438, 95th Cong. 2d.Sess. (1978), that "[o]f deep concern to the committee is the effect of child

pornography ... on the children who become involved" and the fact that the report refers to child pornography

as a form of child abuse to find that children are the primary victims); Ketcham, 80 F.3d at 793 (relying upon

Senate Report 95-438 and the fact that 18 U.S.C. § 2252 was enacted as part of the Protection of Children

Against Sexual Exploitation Act to find that the children depicted are the primary victims); Rugh, 968 F.2d

at 755(same). We agree with this majority position. See also Osborne v. Ohio, 495 U.S. 103, 110 S.Ct. 1691,

109 L.Ed.2d 98 (1990) (recognizing that children exploited in pornographic materials are the victims of

child-pornography offenses); United States v. Miller, 146 F.3d 1281, 1285 (11th Cir.1998) (stating that

Congress amended 18 U.S.C. § 2252 to include those who received and redistributed pornography without

commercial motive because "the harm to the child exists regardless of the viewer's motivation"), cert. denied,

--- U.S. ----, 119 S.Ct. 915, 142 L.Ed.2d 912 (1999).

        In urging a contrary conclusion, Defendant relies primarily upon the minority view expressed in

United States v. Toler, 901 F.2d 399 (4th Cir.1990). In Toler, the defendant was convicted of one count of

interstate transportation of a depiction of a minor engaged in sexually explicit conduct in violation of 18

U.S.C. § 2252(a)(1) and two counts of interstate transportation of a minor with the intent to engage in

prohibited sexual conduct in violation of 18 U.S.C. § 2423. The Fourth Circuit also relied upon the

legislative history of 18 U.S.C. § 2252 but concluded that while the primary victim of the transportation of

a minor charge was the minor herself, the primary victim of the transportation of child pornography count

was society in general. Id. at 403. Based upon the reasoning in Toler, Defendant argues that the primary

victim of his three counts was society.

        As stated above, the majority of courts have expressly rejected the Toler court's interpretation of the

legislative history of 18 U.S.C. § 2252. Specifically, these courts concluded that while the Fourth Circuit was



                                                      5
correct that the Senate Report noted the effect of child pornography on society's "moral fabric," the report

as a whole made clear that the primary objective of the provision was to lessen the harm suffered by children.

See Boos, 127 F.3d at 1213; Ketcham, 80 F.3d at 793; Rugh, 968 F.2d at 755. As noted above, we agree

with this reading of the legislative history.

         Defendant further contends that while the minor depicted was victimized when the photographs were

taken, the interstate transportation of the photograph does not further harm that child. Rather, according to

Defendant, such dissemination of the photograph primarily offends society's distaste for pornographic

materials. As a result, Defendant asserts that the minors depicted were not "directly and most seriously

affected" by his transmission of the pictures as required by the Guidelines.

         Like our sister circuits, we also reject Defendant's argument distinguishing between the victim of

production of child pornography and the victim of the dissemination of the images. Although an argument

can be made that the production of child pornography may be more immediately harmful to the child

involved, the dissemination of that material certainly exacerbates that harm, not only by constituting a

continuing invasion of privacy but by providing the very market that led to the creation of the images in the

first place. See Norris, 159 F.3d at 929; Boos, 127 F.3d at 1211 n. 1; Ketcham, 80 F.3d at 793. Thus, the

children depicted remain the primary victims not only when the pictures are taken or purchased, but also

when they are subsequently transported or distributed from one person to another. As stated by the Fifth

Circuit in Norris, "the victimization of the children involved does not end when the pornographer's camera

is put away ... 'the pornography's continued existence causes the child victims continuing harm by haunting

those children in future years.' " Norris, 159 F.3d at 930-931 (citing Osborne, 495 U.S. at 111, 110 S.Ct.

1691).

C.       Identifiable Victim

         Defendant also asserts that there is no evidence from which the minors in the pictures involved here

can be identified. Consequently, he argues that there is no "identifiable" victim as discussed in the application



                                                       6
note to Guidelines section 3D1.2. As a result, according to Defendant, the victim should be deemed to be

society as a whole. We find this argument equally misguided. The application note is not properly

interpreted as requiring that the victim actually be named. Rather, it is sufficient that a specific victim can

be shown, whether or not the court knows that victim's actual identity. See Hibbler, 159 F.3d at 237. In this

case, the victims identified are the children portrayed in each of the three transmissions at issue, and that

victimization is not diminished by the fact that the actual names of the minor victims are not known.

D.       Number of Minors

         Defendant also appears to argue that some of the minors involved in the three transmissions charged

could possibly be the same child, and therefore there may not be three different minor victims. At sentencing,

however, Defendant objected to the failure to group solely on the ground that society was the primary victim

of all three counts.4 Accordingly, because Defendant did not object on the ground that the minors were not




     4
     The court specifically clarified what Defendant's objection was by stating:

                 Court: Is your objection that as a matter of law that regardless of whether they are or are
                        not three different victims, the Court should group them?

                 Defense          Counsel: That's correct, Your Honor.

                 Court: That is the objection. It's not that they are not three different or it's not that they are
                        not minors, the objection is as a matter of law that they should be grouped.

                 Defense          Counsel: Yes, sir.

                 Court: I am going to take the position that I find this Fifth Circuit case of U.S. v. Norris
                        to be persuasive on the issue, and I am going to overrule that objection.

                           Any other objection?

                 Defense          Counsel: If you find that—I guess what you are saying is you find that the
                                  children in each photograph are victims and so the counts should not be
                                  grouped?

                 Court: Right. Separate victims.

                 Defense          Counsel: Yes, sir. No other objections, Your Honor.

                                                        7
three different individuals, we will review the question only if failure to do so would result in manifest

injustice. See United States v. Jones, 899 F.2d 1097, 1102 (11th Cir.1990), overruled on other grounds,

United States v. Morrill, 984 F.2d 1136, 1137 (11th Cir.1993) (en banc); United States v. Williams, 144 F.3d

1397 (11th Cir.1998). This Court equates manifest injustice with review for plain error. United States v.

Newsome, 998 F.2d 1571, 1579 (11th Cir.1993).

         Paragraph fifty of the presentence report expressly states that the "minor victim depicted is different

in each count." At sentencing, the district court specifically stated that it adopted the factual statements

contained in the pre-sentence report. Defendant filed no written objection to that paragraph. At sentencing,

Defendant's counsel initially conceded that the minors depicted were different individuals. After further

thought, however, Defendant's counsel later stated that "I'm not sure that we can concede that they are three

different individuals because we don't know when these photographs were taken.... These could have been

taken at different times during the same child's—."

        Despite this statement at sentencing, Defendant has not presented any evidence to contest the district

court's finding that the minor victims in each count were different. Thus, Defendant has not shown that a

failure to review this point will result in a manifest injustice and we can not say that the district court plainly

erred refusing to group the three counts based upon a finding of multiple victims.

                                               IV. CONCLUSION

        For the purpose of sentencing pursuant to Sentencing Guidelines section 3D1.2 for violations of 18

U.S.C. § 2252, we find that the primary identifiable victim of the transportation of child pornography is the

minor depicted in the image. In addition, the district court did not plainly err in finding that the first three

counts involved different individuals. Accordingly, the district court did not err in declining to group

Defendant's three counts of transportation of child pornography for the purposes of sentencing.

        AFFIRMED.




                                                        8